               Case 2:06-cr-00041-RSL Document 1091 Filed 08/25/21 Page 1 of 1




1                                                               The Honorable Robert S. Lasnik

2

3

4

5

6                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
7                                   AT SEATTLE

8
       UNITED STATES OF AMERICA,                       Case No. CR 06-041 RSL
9                    Petitioner,                       ORDER GRANTING EXENTION OF
                                                       TIME TO REPLY REGARDING
10       vs.                                           COMPASSIONATE RELEASE
                                                       MOTION
11     RODNEY ROLLNESS,

12                   Defendant.

13
            The Court, having reviewed the Unopposed Motion for Extension of Time to Reply in Mr.
14   Rollness’ request for sentence reduction, IT IS ORDERED that the motion be granted. The reply

15   brief shall be filed on or before September 1, 2021 and the matter noted for September 3, 2021.

16          DATED this 25th day of August, 2021.

17

18                                                              A
                                                                Robert S. Lasnik
19                                                              United States District Judge

20   Presented by:

21   /s/ Anna M. Tolin
     Anna M. Tolin
22   Tolin Law Firm
